Order entered January 10, 2020




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-01114-CV

  FRISCO ATHLETIC NETWORK, INC. D/B/A/ LONESTAR VOLLEYBALL CLUB,
                             Appellant

                                                    V.

                 TRAIN KIDS NOW, INC., D/B/A DX3 ATHLETE, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Collin County, Texas
                             Trial Court Cause No. 004-00767-2018

                                               ORDER
        The reporter’s record in this case was originally due by October 12, 2019. By order dated

December 4, 2019, we granted Court Reporter Kristen Kopp’s second request for an extension of

time to file the reporter’s record and ordered the record filed by January 2, 2020. To date, the

reporter’s record has not been filed.

        Accordingly, we ORDER the reporter’s record in this case to be filed within TEN

DAYS of the date of this order. We expressly CAUTION Ms. Kopp that failure to comply with

this order will result in the Court taking such action as is necessary to have the reporter’s record filed,

which may include an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:
Honorable David Rippel
Presiding Judge
County Court at Law No. 4

Kristen Kopp
Court Reporter
County Court at Law No. 4

Denise Condran
Official Court Reporter
County Court at Law No. 4

All parties




                            /s/   KEN MOLBERG
                                  JUSTICE